FILED
                            NOT FOR PUBLICATION                             APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN MICHAEL CRIM,                               No. 09-16302

               Petitioner - Appellant,           D.C. No. 1:08-cv-01595-LJO

  v.
                                                 MEMORANDUM *
NEIL H. ADLER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Federal prisoner John Michael Crim appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 2253 1, and we affirm.

      Crim contends that the district court erred by denying his habeas petition

seeking immediate consideration for transfer into a Residential Reentry Center

(RRC). The record reflects that the district court did not err in denying the petition

because, at the time of its decision, Crim had already received an individualized

consideration for RRC placement in accordance with 18 U.S.C. §§ 3621(b) and

3624(c), and Rodriguez v. Smith, 541 F.3d 1180 (9th Cir. 2008).

      Crim’s remaining contentions, to the extent they are understandable, are

unavailing.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the district
court properly denied Crim’s petition.

                                           2                                    09-16302